DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/24/2020 has been entered.
 Status of the Claims
In the amendment dated 04/24/2020, claims 9-11 are newly added; claims 1-11 are pending.
Claims 1 and 6 have been amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-6, 9-11/are rejected under 35 U.S.C. 103 as being unpatentable over Boaz (US 4450346 A) in view of LAHNALA (US 20170238371 A1)
Regarding claim 1, Boaz discloses 
 A window (heater plate 10, see figs.1-3) comprising: 
a window body (sheet of glass 12) formed in a plate shape (see fig.1) and having a first surface (bottom surface of the heater plate 10) and a second surface (top surface of the heater plate 10 shown in fig.1) on both sides of the window body (sheet of glass 12); 
(thin lines 14, see fig.1) made of a conductive material (col.3, lines 19-20 recites: “a plurality of thin lines 14-14 of a nonprecious metal”) and disposed on the second surface of the window body (top surface of the sheet of glass 12 shown in fig.1); 
a first bus bar (portions 16, see figs.1-3) made of a conductive material (col.3, lines 30-38 recites: “The right hand end portions and left hand end portions define interconnection areas. These interconnection areas are formed from a nonprecious metal which acts as a resistor when electrical energy flows therethrough”) and disposed on the second surface of the window body (top surface of the sheet of glass 12 shown in fig.1) to be electrically connected to the conductive portion (thin lines 14); and 
a second bus bar (terminal areas 18 and electrical lead 22, see figs.1-3) made of a conductive metal strip (see col.4, lines 53-54 recites: “This electrical lead can be in the form of a braided copper strip”) and disposed to be electrically connected to the first bus bar (portions 16, see figs.1-3), wherein 
the second bus bar (terminal areas 18,20, and electrical lead 22, see figs.1-3) has a main body (electrical lead 22) that is electrically connected to a controller (power system, see col.1, lines 33. The power system controls power to the heater plate), 
a plurality of first fixing portions (fixing portions where the terminal areas 18, 20 are fixed to the sheet of glass 12, see figs.2-3. See annotated figs.1-3 below), and a plurality of second fixing portions made of the conductive metal strip (fixing portions where the terminal areas 18 attached to the portions 16, see figs.1-3. The terminal areas 18 includes silver (see abstract) which conducts electricity.  See annotated figs.1-3 below),  

    PNG
    media_image1.png
    717
    1057
    media_image1.png
    Greyscale

Annotated figures 1-3 of Boaz
the first fixing portions (fixing portions where the terminal areas 18, 20 are fixed to the sheet of glass 12) fix the main body (electrical lead 22) to the second surface (top surface of the heater plate 10) at positions offset in a left-right direction from the first bus bar (portions 16) when viewed from a direction perpendicular to the second surface (direction perpendicular to the top surface shown in fig.1), and 
fixing portions where the terminal areas 18 attached to the portions 16, see figs.1-3. See annotated figs.1-3 above) extend from the main body (electrical lead 22) in the left-right direction away from the first fixing portions (fixing portions where the terminal areas 18, 20 are fixed to the sheet of glass 12) along the second surface (top surface of the heater plate 10) and are attached to the first bus bar (portions 16) for electrical connection to the first bus bar (portions 16).  
Boaz does not explicitly disclose the window is a plastic window, comprising: a plastic window body.
However, LAHNALA discloses a sliding window assembly, including: a plastic window (window 28, see figs.1-2. Para.0077 recites: “the sliding window 28, can each be formed from plastic material(s)”), comprising: a plastic window body (window 28) formed in a plate shape (see figs.1-2) and having a first surface (bottom surface of the window 28) and a second surface (top surface of the window 28 shown in fig.1) on both sides of the window body (window 28).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the heater plate 10 (window) in Boaz to include plastic as taught by LAHNALA, such that the window is the plastic window, comprising the plastic window body. Doing so allows plastic materials offer the automotive manufacturer the ability to distinguish their vehicles by increasing overall design and shape complexity. In addition, the plastic window improves fuel economy because of being lighter in weight than glass window.
Regarding claim 5, Boaz further discloses the second fixing portions (fixing portions where the terminal areas 18 attached to the portions 16, see figs.1-3. See annotated figs.1-3 above) extend in the left-right direction toward the first bus bar (portions 16).  
Regarding claim 6, Boaz discloses a window (heater plate 10, see figs.1and 3-4) comprising: a plate shaped window body (sheet of glass 12) having a first surface (bottom surface of the heater plate 10) and a second surface (top surface of the heater plate 10 shown in fig.1) on each side of the (sheet of glass 12);  
a conductive portion (thin lines 14, see fig.1) made of a conductive material (col.3, lines 19-20 recites: “a plurality of thin lines 14-14 of a nonprecious metal”) and disposed on the second surface of the window body (top surface of the sheet of glass 12 shown in fig.1); 
a first bus bar (portions 16, see figs.1,3,4) made of a conductive material (col.3, lines 30-38 recites: “The right hand end portions and left hand end portions define interconnection areas. These interconnection areas are formed from a nonprecious metal which acts as a resistor when electrical energy flows therethrough”) and disposed on the second surface of the window body (top surface of the sheet of glass 12 shown in fig.1) to be electrically connected to the conductive portion (thin lines 14); and 
a second bus bar (terminal areas 18 and electrical lead 22, see figs.1 and 3- 4) made of a conductive metal strip (see col.4, lines 53-54 recites: “This electrical lead can be in the form of a braided copper strip”) and disposed to be directly and electrically connected through a solder bond 24, see fig.4) to the first bus bar (portions 16), wherein the first bus bar (portions 16) is horizontally offset from the second bus bar (terminal areas 18 and electrical lead 22) when viewed from a direction perpendicular to the second surface (see figure 1, wherein the portion(s) 16 is horizontally offset from the combo terminal areas 18 and electrical lead 22 in the direction shown in figure 1) .  
Boaz does not explicitly disclose the window is a plastic window, comprising: a plastic plate shaped window body.
However, LAHNALA discloses a sliding window assembly, including: a plastic window (window 28, see figs.1-2. Para.0077 recites: “the sliding window 28, can each be formed from plastic material(s)”), comprising: a plastic plate shaped window body (window 28, see figs.1-2) having a first surface (bottom surface of the window 28) and a second surface (top surface of the window 28 shown in fig.1) on both sides of the window body (window 28).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the heater plate 10 (window) in Boaz to include plastic as taught by LAHNALA, such that the window is the plastic window, comprising: the plastic window body. Doing so allows plastic materials offer the automotive manufacturer the ability to distinguish their vehicles by increasing overall design and shape complexity. In addition, the plastic window improves fuel economy because of being lighter in weight than glass window.
Regarding claim 9, Boaz further discloses the second fixing portions (fixing portions where the terminal areas 18 attached to the portions 16, see figs.1-3) of the second bus bar terminal areas 18,20, and electrical lead 22) are fixed to the first bus bar (portions 16) both below and above a reference line located at a center of the window body and extending in the left-right direction (imaginary line located at a center of the window body 12 and extending in the left-right direction. See reference line in annotated fig.1 below).  

    PNG
    media_image2.png
    385
    1064
    media_image2.png
    Greyscale

Annotated figure 1 of Boaz
Regarding claim 10, Boaz further discloses the second bus bar (terminal areas 18, 20, and electrical lead 22) further comprises a stepped portion (stepped portion of the terminal area(s) 18, see fig.2. See stepped portion in annotated fig.2 below) that extends in an interior-exterior direction (see figs.1-2) and positions the second fixing portions (fixing portions where the terminal areas 18 attached to the portions 16, see figs.1-3) closer to the second surface of the window (top surface of the heater plate 10) body than the main body (electrical lead 22).  

    PNG
    media_image3.png
    222
    512
    media_image3.png
    Greyscale

Annotated figure 2 of Boaz

Regarding claim 11, the modification of Boaz in view of LAHNALA further discloses a third bus bar (left hand end portions 16, see fig.1) and a fourth bus bar (left hand end terminal areas 18,20 and electrical lead 22, see fig.1) disposed on an opposite side of the plastic window (heater plate in Boaz is modified to be formed from plastic by LAHNALA) in the left-right direction from the first bus bar (right hand end portions 16, see fig.1) and the second bus bar (right hand end terminal areas 18,20 and electrical lead 22, see fig.1), wherein the first bus bar (right hand end portions 16) and the third bus bar (left hand end portions 16, see fig.1) are symmetrical to each other; and the second bus bar (right hand end terminal areas 18,20 and electrical lead 22) and the fourth bus bar (left hand end terminal areas 18,20 and electrical lead 22) are symmetrical to each other.   
Claims 2-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Boaz (US 4450346 A) in view of LAHNALA (US 20170238371 A1) as applied to claims 1 and 6 above, and further in view of Ballentine (US3, 467,818, previously cited)
Regarding claims 2 and 7, Boaz/ LAHNALA discloses substantially all the claimed limitations as set forth.
Boaz/ LAHNALA does not explicitly disclose the main body includes a conductive buffer portion to absorb a difference in expansion and contraction between the window body and the second bus bar due to a change of temperature.
However, Ballentine discloses an electrical heated window panel, comprising:  a main body (main body of bus bar 18, see figs 1 and 2 ) includes a conductive buffer portion (portion of lead-in wires 24, see fig.2) to absorb a difference in expansion and contraction between the window body and the second bus bar due to a change of temperature (The lead-in wires are attached to the bus bars in such a manner as to enable the wires to expand thermally at a different rate from window 20 that of the bus bars in service without introducing strains that tend to destroy the electrical connection between the bus bars and the lead-in wires, see abstract, col 1, lines 18-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrical lead 21 in Boaz/ the second bus bar 63b in LAHNALA to include the main body includes a conductive buffer portion to absorb a difference in expansion and ). 
Regarding claims 3 and 8, Boaz/ LAHNALA discloses substantially all the claimed limitations as set forth.
Boaz/ LAHNALA does not explicitly disclose the main body includes a plurality of connection pieces, and the buffer portion is formed by a lead wire that connects between the connection pieces.  
However, Ballentine further discloses the main body (main body of bus bar 18, see figs 1 and 2) includes a plurality of connection pieces (spaced solder connections 28, see fig.2), and the buffer portion (portion of lead-in wires 24, see fig.2) is formed by a lead wire (wire(s) 24, see fig.2) that connects between the connection pieces (spaced solder connections 28, see fig.2).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrical lead 21 in Boaz/ the second bus bar 63b in LAHNALA to include the main body includes a plurality of connection pieces, and the buffer portion is formed by a lead wire that connects between the connection pieces as taught by Ballentine in order to 
Regarding claim 4, Boaz/ LAHNALA discloses substantially all the claimed limitations as set forth.
Boaz/ LAHNALA does not explicitly disclose the buffer portion is formed by a lead wire that connects between the second fixing portions.  
Ballentine further discloses the buffer portion (portion of lead-in wires 24, see fig.2) is formed by a lead wire that connects between the second fixing portions (spaced solder connections 28, see fig.2).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrical lead 21 in Boaz/ the second bus bar 63b in LAHNALA to include the buffer portion is formed by a lead wire that connects between the second fixing portions as taught by Ballentine in order to enable the wires to expand thermally at a different rate from window that of the bus bars in service without introducing strains that tend to destroy the electrical connection between the bus bars and the lead-in wires, see abstract, col 1, lines 18-23 Ballentine).
Response to Arguments
Applicant’s arguments, see Remarks, filed on 04/24/2020, with respect to the rejection(s) of claim(s) 1 under 102 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Boaz and LAHNALA (newly cited references).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JPH613060U (cited in 06/20/2017 IDS) discloses a rear window glass for a vehicle, comprising:
a conductive portion made of a conductive material and disposed on the second surface of the window body; a first bus bar made of a conductive material and disposed on the second surface of the window body to be electrically connected to the conductive portion; and a second bus bar made of a conductive metal strip and disposed to be electrically connected to the first bus bar, wherein the second bus bar has a main body that is electrically connected to a controller, a plurality of first fixing portions, and a plurality of second fixing portions made of the conductive metal strip, the first fixing portions fix the main body to the second surface at positions offset in a left-right direction from the first bus bar when viewed from a direction perpendicular to the second surface, and the second fixing portions extend from the main body in the left-right direction away from the first fixing portions along the second surface and are attached to the first bus bar for electrical connection to the first bus bar (see figs.1-3).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571-272-4680.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761